Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/16/2021 has been entered. Applicant’s amendments to the claims have overcome the 112 rejection previously set forth in the non-final rejection mailed 09/17/2021.
 
Allowable Subject Matter
Claims 1-7 and 9-35 are allowed.
The following is an examiner’s statement of reasons for allowance: There are no proper teachings of combinations in the art of a method for producing a double-walled container using a first mold with a pre-determined temperature and blow-forming a longitudinally stretched tubular blank outward, further applying a mechanical blank stretcher to stretch the heat conditioned tubular blank in a longitudinal direction, wherein inverting of a second container is performed by at least one profiled inversion piston, or there is a step of stabilizing a side wall of the first and/or second container during the step of inverting the second container.

The closest prior art is Crawley (US-20090283608), which teaches a method for producing a double-walled container using a first mold with a pre-determined temperature and blow-forming a longitudinally stretched tubular blank outward. 

One of ordinary skill in the art could use Sato (US-20150076105) to modify Crawley and teach the missing limitation of further applying a mechanical blank stretcher to stretch the heat conditioned tubular blank in a longitudinal direction. While one of ordinary skill in the art could attempt to use Sakamoto (JP63202425) to further modify the combination of Crawley and Sato and teach the limitation of inverting of a second container is performed by at least one profiled inversion piston, this combination does not properly teach the missing limitation, as shown by the applicant arguments/remarks filed 12/16/2021 on page 12. Furthermore, there is no proper teaching or combination in the art to teach the missing limitation of a step of stabilizing a side wall of the first and/or second container during the step of inverting the second container. Since there is no teaching or combination in the art for either of these two limitations, the independent claims are allowable over the prior art and therefore the application is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748